Case 1:19-cv-06791-RPK-ST Document 51 Filed 03/10/21 Page 1 of 2 PageID #: 201




                           MILMAN LABUDA LAW GROUP PLLC
                                               3000 MARCUS AVENUE
                                                     SUITE 3W8
                                              LAKE SUCCESS, NY 11042
                                                      _________

                                              TELEPHONE (516) 328-8899
                                              FACSIMILE (516) 328-0082
Author: Jamie S. Felsen, Esq - Member
Direct E-Mail Address: jamie@mllaborlaw.com
Direct Dial: (516) 303-1391

March 10, 2021

VIA ECF
Magistrate Judge Steven L. Tiscione
United States District Court
Eastern District of New York
225 Cadman Plaza East, Courtroom N504
Brooklyn, New York 11201

         Re:      Star Auto Sales of Queens LLC v. Hanie Iskander, et al.
                  Case No.: 1:19-cv-06791-RPK-ST

Dear Judge Tiscione:

       This firm represents plaintiff, Star Auto Sales of Queens LLC d/b/a Star Subaru, in the
above-referenced action.

        The dispute that the parties sought the court’s intervention about during the deposition of
non-party Douglas Filardo on March 2, 2021 concerns Mr. Filardo repeatedly testifying “I take the
5th”, and then, in response to being asked whether, when he testified “I take the 5th”, he meant that
he was invoking his constitutional right against self-incrimination, Mr. Filardo responded that he
was “taking the 5th” because the questions for which he “took the 5th” were not relevant to the case
in which he was being deposed. Mr. Filardo was repeatedly told by Plaintiff’s counsel that he was
not permitted to “assert the 5th” because he did not believe the questions were relevant to this case
and that he could only “assert the 5th” if he believes that answers to certain questions may
incriminate him in a crime.

       Plaintiff respectfully requests that the Court issue an order (1) precluding Mr. Filardo from
“taking the 5th” at his continued deposition unless he believes that the answer to said question may
incriminate him in a crime; (2) concluding that any occasion on which Mr. Filardo “took the 5th”
during his deposition on March 2 means that Mr. Filardo believes that answers to such questions
may incriminate him in a crime; and (3) striking all of Mr. Filardo’s testimony when he provided
a reason for “taking the 5th” other than that he thought it may incriminate him.

      I have conferred with counsel for non-party Douglas Filardo and he and I are available on
March 16 after 2 pm for a conference with the court to discuss this issue. If the court is not
Case 1:19-cv-06791-RPK-ST Document 51 Filed 03/10/21 Page 2 of 2 PageID #: 202

Magistrate Judge Steven L. Tiscione
United States District Court Eastern District of New York
March 10, 2021
Page |2

available on March 16, counsel will move their schedules around and make themselves available
on March 15 after 2 pm.

                                             Respectfully submitted,

                                             /s/ Jamie S. Felsen

 cc:   Counsel of Record
       Russell Moriarty, Esq. (via e-mail)
